Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahaf (WO 2016071914).
Regarding claim 1, Shahaf discloses a nasal powder dispenser device (see p. 23, para. 8, p. 24, para. 9, p. 26, para. 4) comprising: a reservoir containing at least one dose of powder (reservoir formed by substance capsule 21 holding the powder substance); a nasal dispenser head for inserting into a user's nostril, said nasal dispenser head including a dispenser orifice (dispensing nosepiece 6, see page. 28, para. 3); and an air expeller (chamber 2 and piston 8) that, during actuation of said nasal powder dispenser device, generates a flow of compressed air so as to dispense a dose of powder into said nostril through said dispenser orifice (see p. 28, para. 3; the air expeller is pushed so as to compress the air in the chamber to thereby generate a flow of the compressed air during activation; see additional arguments below) said air expeller comprising an air chamber and a piston that slides in airtight manner in said air chamber so as to compress the air contained in said air chamber (chamber 2 and piston 8, see p. 28, para. 3); wherein said nasal powder dispenser device presents the following properties: a pressure, of said flow of compressed air generated by said air expeller, that is higher than 0.7 bar (see p. 2, point “(a)” at the end of the page, indicating 1 to 10 bar; see table 1 on page 51; pressure is considered to be prior to and just before release thereby generating the flow of compressed air; see 112 2nd above); a volume, of said air chamber, that is greater than 1700 mm.sup.3 (see p. 2, point “(b)” at the end of the page; see table 1 on page 51). 
2. A device according to claim 1, wherein said pressure is lower than 2 bar (see p. 2, point “(a)” at the end of the page). 
3. A device according to claim 1, wherein said pressure lies in the range 1 bar to 1.5 bar (see p. 2, point “(a)” at the end of the page). 
4. A device according to claim 1, wherein said pressure is about 1.3 bar (see p. 2, point “(a)” at the end of the page). 
5. A device according to claim 1, wherein said volume is smaller than 3000 mm.sup.3 (see p. 2, point “(b)” at the end of the page).. 
6. A device according to claim 1, wherein said volume lies in the range 2000 mm.sup.3 to 2700 mm.sup.3 (see p. 2, point “(b)” at the end of the page). 
7. A device according to claim 1, wherein said volume is about 2600 mm.sup.3 (see p. 2, point “(a)” at the end of the page). 
8. A device according to claim 1, wherein said dose of powder is 10 mg (see p. 93, claim 8, limitation (c )). 
9. A device according to claim 1, wherein the average size of particles of the dose of powder is greater than 5 .mu.m (see various examples on pp. 69 – 71). 
10. A device according to claim 1, wherein said reservoir contains a single dose of powder for dispensing during a single actuation of said nasal powder dispenser device (p. 49, para. 5). 
11. A device according to claim 10, wherein said nasal powder dispenser device includes a plurality of reservoirs, each containing a single dose of powder (p. 49, para. 5). 
12. The device according to claim 1, wherein actuation of the nasal powder dispenser device comprises sliding the piston in the air chamber so as to compress the air contained in the air chamber to generate the flow of compressed air (actuation requires sliding of the piston in the air chamber which compresses its air to generate flow and entrain the powder and deliver it via the orifice; in other words, actuation of the nasal powder dispenser cannot be achieved without sliding the piston; see additional arguments below).

Response to Arguments
With regard to Applicant’s arguments to the previously presented rejection under 35 USC 112(b), it is noted that the rejection has been lifted in light of the arguments. Claim 1 refers to the “flow of compressed air”, which one of ordinary skill in the art would understand as the dynamic pressure at the outlet of the dispenser device. The claim also recites the piston slides to compress the air contained in said air chamber, allowing the dispenser device to deliver a volume greater than 1700 mm3 of airflow with actuation. Lastly, Fig. 3 refers to the change of delivered volume and pressure for the user of the dispenser device.
With regard to the provided rejection under 35 USC 102, Applicant's arguments have been fully considered but they are not persuasive. On page 7, paragraph 3, Applicant argues that Shahaf does not disclose the claimed feature of the air expeller that generates a flow of compressed gas during the actuation of the device. In fact, Shahaf’s air expeller does exactly that. The air expeller is pushed so as to compress the air in the chamber, and thereby generates a flow of the compressed air during activation. See page 28, paragraph 3. In other words, the flow of compressed gas during actuation of the device cannot be generated without the air expeller of Shahaf.
On page 7, paragraph 2, Applicant argues that pre-loading of the device by compressing the air is separated from the actuation to dispense the product. However, as explained above, a loaded configuration in which the device contains compressed air does not negate that Shahaf’s air expeller is used (and required) to generate the flow of gas during actuation of the device. It is nonetheless noted that nothing in the claim disavows pre-loading of the device, or defines actuation as a separate process. In fact, actuation is defined as “the action of causing a machine or device to operate” (see provided NPL). Under this lens, sliding the piston in the air chamber to compress the air and create the loaded configuration can also be interpreted as part of the actuation of Shahaf’s dispenser. 
Accordingly, the Examiner has maintained rejection of claims 1 – 12 under 35 USC 102 over Shahaf. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799